Dear Mr. Wagner:
We are in receipt of your request for an investigation and opinion with regard to the domicile or residence requirements of office for the office of alderman, Village of Forest Hill, Louisiana. You are in receipt of a complaint from Mr. John M. McGilvray, a registered voter in the Village of Forest Hill, who has complained that he does not believe that alderperson Linda Perkins Bonnette meets the domicile and/or residence requirements of the office. Because of a conflict with your office in this matter, you have requested our assistance in investigating and issuing an opinion in this matter, as required by R.S. 18:671 et seq.
The Village of Forest Hill is governed by the Lawrason Act, R.S.33:321 et seq. R.S. 33:382 provides for the number of aldermen, which is three in a village and provides that "Aldermen in villages shall be elected at large." This statute further provides that the board of aldermen may by ordinance change the manner in which they are elected, such as to provide for a number of aldermen to be elected from districts and to particular divisions. However, our information is that the Village of Forest Hill elects its aldermen from at large.
The qualifications of aldermen are provided for in R.S. 33:385 as follows:
       A. The qualifications of the aldermen shall be the same as are prescribed for the mayor, and in addition, those elected from wards must be residents of their respective wards.
Qualifications of mayor are as follows:
       The mayor shall be an elector of the municipality who at the time of qualification as a candidate for the office of mayor shall have been domiciled for at least the immediately preceding year in the municipality. (R.S. 33:384)
Therefore, the question to be answered in this opinion request is whether Linda Perkins Bonnette meets the domicile requirements for the office of alderman, Village of Forest Hill.
Our office conducted an investigation of this matter, in accordance with LSA-R.S. 18:673, and it is our opinion that Linda Perkins Bonnette meets the domicile requirements for the office of alderman, Village of Forest Hill, for the following reasons. Linda Perkins Bonnette was observed at the address of 6240 Twin Bridge Road, Alexandria, Louisiana. This address is the one given by the complainant, Mr. McGilvray as her residence. Our investigator observed the building at 6240 Twin Bridge Road as a small mobile home type office building, consisting of two (2) office areas, a kitchenette, a bathroom and another small room. The investigator did not observe a bed, dressers or closets containing any woman's clothing at this address.
Our investigator proceeded to the residence of Post Office Box 276 (233 Perkins Road) in Forest Hill, Louisiana, in which he found a house, several vehicles and a school bus, all of which are registered to Linda Perkins Bonnette at said address. The investigator also obtained a copy of Ms. Bonnette's current homestead exemption from the Rapides Parish Accessor's office, which showed the name of Linda Irene Perkins, P.O. Box 276, Forest Hill, Louisiana, 71430, and a copy of her utility records at the same residence. Additionally, the telephone is listed to Linda Perkins at the same address.
All of this information leads us to the conclusion that Linda Perkins Bonnette is domiciled at her residence at P.O. Box 276 (233 Perkins Road), Forest Hill, Louisiana and not at 6250 Twin Bridge Road, Alexandria, Louisiana, as suggested by complainant, John M. McGilvray. We trust that your office will proceed to distribute this opinion to the proper officials and publish said opinion in the official journal, all as required by R.S. 18:673. If we can be of further assistance in this matter, please advise.
Yours very truly,
                                    RICHARD P. IEYOUB ATTORNEY GENERAL
                                    _________________________ ANGIE ROGERS LaPLACE Assistant Attorney General
RPI/ARL:pb/0306s
Hon. Charles F. Wagner District Attorney Rapides Parish P.O. Drawer 1472 Alexandria, Louisiana 71309
DATE RECEIVED:
DATE RELEASED:
ANGIE ROGERS LaPLACE ASSISTANT ATTORNEY GENERAL